Case: 1:20-cv-00512 Document #: 46-6 Filed: 04/27/20 Page 1 of 30 PageID #:347
  Case: 1:20-cv-00512 DocumentDocument
          Case 1:20-cv-03053   #: 46-6 Filed: 04/27/20
                                         1 Filed       Page Page
                                                  04/15/20  2 of 30 PageID
                                                                  1 of 27 #:348



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


JOHN McPHERSON, Individually and on                 Case No. _______________
Behalf of All Others Similarly Situated,
                                                    CLASS ACTION
                        Plaintiff,

        v.

CLEARVIEW AI, INC., a Delaware
Corporation; HOAN TON-THAT, an
Individual; RICHARD SCHWARTZ, an
Individual; and DOES 1 through 10,
inclusive,                                          JURY TRIAL DEMANDED
                        Defendants.



                                  CLASS ACTION COMPLAINT

       Plaintiff John McPherson (“Plaintiff”), by his attorneys, brings this action individually and

on behalf of all others similarly situated (the “Class”) against Defendants Clearview AI, Inc.

(“Clearview”), Hoan Ton-That (“Ton-That”), Richard Schwartz (“Schwartz”), and Does 1 through

10, inclusive (collectively, “Defendants”).      Plaintiff makes the following allegations upon

information and belief (except those allegations as to the Plaintiff or his attorneys, which are based

on personal knowledge), based upon an investigation that is reasonable under the circumstances,

which allegations are likely to have evidentiary support after a reasonable opportunity for further

investigation and/or discovery.

                                      NATURE OF ACTION

       1.      The disturbing conduct at issue in this Complaint was highlighted in a letter by U.S

Senator Edward J. Markey (“Senator Markey”) to Clearview about its use of technology to collect,

generate, and sell consumers’ biometric information without their consent:
    Case: 1:20-cv-00512 DocumentDocument
            Case 1:20-cv-03053   #: 46-6 Filed: 04/27/20
                                           1 Filed       Page Page
                                                    04/15/20  3 of 30 PageID
                                                                    2 of 27 #:349



       “Widespread use of your technology could facilitate dangerous behavior and could
       effectively destroy individuals’ ability to go about their daily lives anonymously.”

       “The ways in which this technology could be weaponized are vast and disturbing.”1

       2.      As warned by Senator Markey, “[a]ny technology with the ability to collect and

analyze individuals’ biometric information has alarming potential to impinge on the public’s civil

liberties and privacy.” Id. Indeed, Defendants’ use of Clearview’s technology does just that and

violates Illinois’s privacy protection statute, among other laws.

       3.      Without notice or consent, Clearview illicitly “scraped” hundreds, if not thousands

or more, websites, such as Facebook, Twitter, and Google, for over three billion images of

consumers’ faces.2 Clearview’s automated scraping for images violated the policies of websites

like Facebook and Twitter, the latter of which specifically prohibits scraping to build facial

recognition databases. Unlawfully, Defendants stored billions of scraped images of faces in

Clearview’s database, used its facial recognition software to generate biometric information (aka

a “Faceprint”) to match the face to identifiable information, and then sold access to the database

to third-party entities and agencies for commercial gain.

       4.      In clear violation of multiple privacy laws, Clearview sold for a profit access to

billions of consumers’ Faceprints to law enforcement agencies and private companies across the

country, including in New York and Illinois. Consumers did not receive notice of this violation

of their privacy rights, and they certainly have not consented to it – in writing or otherwise.



1
       Letter from Edward J. Markey, U.S. Senator for Massachusetts to Hoan Ton-That, Founder
and Chief Executive Officer of Clearview AI, Inc. (Jan. 23, 2020), https://www.markey.senate.gov
/imo/media/doc/Clearview%20letter%202020.pdf (“Markey Letter”).
2
        Web “scraping” (aka web harvesting or web data extraction) is data scraping used for
extracting data from websites. It is a form of copying in which specific data is gathered/fetched
and copied/processed from the web, typically into a central local database or spreadsheet, for later
use.


                                                 2
    Case: 1:20-cv-00512 DocumentDocument
            Case 1:20-cv-03053   #: 46-6 Filed: 04/27/20
                                           1 Filed       Page Page
                                                    04/15/20  4 of 30 PageID
                                                                    3 of 27 #:350



Clearview and its customers, including law enforcement and each of their employees, staff, and

any number of other people, may be able to access billions of consumers’ identities, social

connections, and other personal details based on the Faceprint created and sold by Clearview. As

acknowledged by the co-director of the High-Tech Law Institute at Santa Clara University, the

“weaponization possibilities of this are endless.” Imagine a rogue employee of one of Clearview’s

customers who wants to stalk potential romantic partners, a foreign government using it to discover

information to use to blackmail key individuals, or law enforcement agencies prying into the

private lives of citizens with no probable cause or reasonable suspicion. The “dystopian future”

of a mass surveillance state has arrived with the erosion of privacy for billions of people, and

Clearview is at the helm.

       5.      To redress the harms suffered, Plaintiff, individually and on behalf of the Class and

sub-classes (as defined herein) brings claims for: (a) violation of the Illinois Biometric Information

Privacy Act, 740 ILCS 14/1, et seq. (“BIPA”) (on behalf of Plaintiff and the BIPA Class against

all Defendants); (b) unjust enrichment (aka “restitution” or “quasi-contract”) (on behalf of Plaintiff

and the Unjust Enrichment Class against Defendant Clearview); and (c) relief under the

Declaratory Judgment Act, 28 U.S.C. §§2201, et seq., on behalf of the Class.3

                                         JURISDICTION

       6.      This Court has original jurisdiction over this action under 28 U.S.C. §1332(a), as

well as the Class Action Fairness Act of 2005, 28 U.S.C. §1332(d)(2), as to the named Plaintiff

and every member of the Class, because the proposed Class contains more than 100 members, the

aggregate amount in controversy exceeds $5 million, and Class members reside in and are citizens




3
       The sub-classes are defined in ¶¶52-53 below.


                                                  3
  Case: 1:20-cv-00512 DocumentDocument
          Case 1:20-cv-03053   #: 46-6 Filed: 04/27/20
                                         1 Filed       Page Page
                                                  04/15/20  5 of 30 PageID
                                                                  4 of 27 #:351



of a state different from Defendants. The Court has supplemental jurisdiction over Plaintiff’s state

law claims pursuant to 28 U.S.C. §1367(a).

       7.      This Court has personal jurisdiction over Plaintiff because Plaintiff submits to the

Court’s jurisdiction for the purpose of this Complaint. This Court has personal jurisdiction over

Clearview because it resides in and is a citizen of New York, New York. Clearview has done a

substantial amount of business in New York, including in this District; is authorized to conduct

business in New York, including in this District; and/or has intentionally availed itself of the laws

and markets of this District through the use, promotion, sale, marketing, and/or distribution of its

products and services at issue in this Complaint. Clearview’s liability to Plaintiff and the Class

arises from and relates to Clearview’s conduct within the state of New York. As set forth, infra,

Clearview acted within New York to collect the biometric information of Plaintiff and persons

throughout the United States. Clearview put this biometric information, collected within the state

of New York, to commercial use throughout the United States, including within the states of New

York and Illinois. Further, Clearview harvests the biometric information of Plaintiff and persons

throughout the United States, wherever that biometric information is harvested, and subsequently

put that biometric information to commercial use within the states of, among others, New York

and Illinois. Thus, Clearview has purposefully availed itself of the benefits and protections of the

state of New York in conducting its unlawful enterprise, which purposeful availment constitutes

sufficient minimum contacts with the state of New York that the exercise of personal jurisdiction

over Clearview with regard to the claims of Plaintiff and the Class does not violate Due Process.

       8.      This Court has personal jurisdiction over Defendants Ton-That and Schwartz

because, as set forth in more detail below, they conspired with Clearview and the Co-Conspirators

(defined herein) to further the illegal scheme alleged in this Complaint, which directly targeted




                                                 4
   Case: 1:20-cv-00512 DocumentDocument
           Case 1:20-cv-03053   #: 46-6 Filed: 04/27/20
                                          1 Filed       Page Page
                                                   04/15/20  6 of 30 PageID
                                                                   5 of 27 #:352



and impacted thousands, if not millions, of New York residents and citizens, including in this

District. Defendants Ton-That and Schwartz consented to, authorized, and directed the business

conduct at issue in New York, including in this District and have availed themselves of the laws

and markets of this District.

        9.     Venue is proper in this District pursuant to 28 U.S.C. §1391 because Clearview

maintains its corporate headquarters and principal place of business in this District. Likewise,

venue is proper in this District because a substantial part of the events or omissions giving rise to

the claims occurred in this District. Venue is also proper under 18 U.S.C. §1965(a) because

Clearview transacts a substantial amount of its business in this District. Alternatively, venue is

proper under 28 U.S.C. §1391(b)(3) because this Court has personal jurisdiction over Defendants.

                                         THE PARTIES

        Plaintiff John McPherson

        10.    Plaintiff John McPherson (“McPherson”) is a natural person and over the age of

18. Plaintiff McPherson is, and at all relevant times has been, a resident and citizen of Quincy,

Illinois.

        11.    Throughout the relevant period of this Complaint, numerous photographs that

include images of Plaintiff McPherson’s face were uploaded to various internet-based platforms

and websites, including Facebook, Twitter, Instagram, Google, Venmo, and/or YouTube.

        12.    Clearview “scraped” images of Plaintiff’s face from internet-based websites in

violation of several of the websites’ terms of use and stored them in its database. Based on

information and belief, in order to scrape Plaintiff’s image, Clearview’s web scraper harvested

information stored on servers in various states, including New York and Illinois, among others.

Clearview also targeted companies that are at home in the state of New York and Illinois, among

others, to perform its unlawful scraping. Clearview’s software application then applied facial


                                                 5
   Case: 1:20-cv-00512 DocumentDocument
           Case 1:20-cv-03053   #: 46-6 Filed: 04/27/20
                                          1 Filed       Page Page
                                                   04/15/20  7 of 30 PageID
                                                                   6 of 27 #:353



recognition software to the images of Plaintiff’s face, calculated his unique physical

characteristics, and generated a biometric template therefrom. Clearview generated biometric

information (a “Faceprint”) enabling the identification of Plaintiff in direct violation of the laws

identified in this Complaint, including the BIPA. Clearview then sold, marketed, advertised, or

otherwise made commercial use of access to its database containing Plaintiff’s photograph and

Faceprint to third-party entities throughout the United States generally, and in the states of New

York and Illinois particularly, for a commercial monetary gain in an amount to be determined at

trial.

         13.   Plaintiff never consented, agreed, or gave permission – written or otherwise – to

Clearview to collect, capture, purchase, receive through trade, obtain, sell, lease, trade, disclose,

redisclose, disseminate, or otherwise profit from or use his photograph, likeness, and biometric

information and identifiers. Likewise, Clearview never informed Plaintiff by written notice or

otherwise that Plaintiff could prevent Clearview from collecting, capturing, purchasing, receiving

through trade, obtaining, selling, leasing, trading, disclosing, redisclosing, disseminating, or

otherwise profiting from or using his photograph, likeness, and biometric information and

identifiers. Similarly, Plaintiff was never provided with an opportunity to prohibit or prevent

Clearview from collecting, capturing, purchasing, receiving through trade, obtaining, selling,

leasing, trading, disclosing, redisclosing, disseminating, or otherwise profiting from or using his

photograph, likeness, and biometric information and identifiers.

         14.   As a result of Clearview’s unauthorized collecting, capturing, purchasing, receiving

through trade, obtaining, selling, leasing, trading, disclosing, redisclosing, disseminating, or

otherwise profiting from or using Plaintiff’s photograph, likeness, and biometric information and

identifiers, Plaintiff was deprived of his control over that valuable and sensitive information. By




                                                 6
   Case: 1:20-cv-00512 DocumentDocument
           Case 1:20-cv-03053   #: 46-6 Filed: 04/27/20
                                          1 Filed       Page Page
                                                   04/15/20  8 of 30 PageID
                                                                   7 of 27 #:354



depriving him of his control over this valuable information, Clearview misappropriated the value

of his photograph, likeness, and biometric information and identifiers. Consequently, Clearview

has unlawfully profited therefrom. Plaintiff has further suffered damages in the diminution in

value of his sensitive biometric information and identifiers – information which is now at higher

risk of privacy violations.

       Defendant Clearview AI, Inc.

       15.     Defendant Clearview AI, Inc., is a private, for-profit Delaware corporation, with its

principal place of business located in New York, New York. Clearview markets, advertises, sells,

and otherwise makes commercial use of its product throughout the United States, including in New

York and Illinois, among others. Based on information and belief, Clearview illicitly scraped the

images of faces of billions of consumers from websites and platforms that are owned and operated

by Illinois-based companies.       In other words, Defendants are unlawfully using biometric

information and identifiers in Illinois. Defendants’ conduct in Illinois is specifically harming

residents from Illinois, New York, and throughout the United States in multiple ways, including:

(a) Defendants’ illicit scraping of images of their faces from servers in Illinois, among others; and

(b) Defendants’ unlawful selling, using, or otherwise disclosing of their biometric information,

identifiers, and likeness to business entities in Illinois, such as the Chicago Police Department,

who are then also violating some of the laws at issue in this Complaint.

       16.     Defendant Clearview is a “private entity” within the meaning of the BIPA, which

defines “private entity” as “any individual, partnership, corporation, [etc.] . . . however organized.”

740 ILCS 14/10.

       Defendant Hoan Ton-That

       17.     Defendant Hoan Ton-That is a founder and the Chief Executive Officer (“CEO”)

of Clearview. Defendant Ton-That is a resident and citizen of New York. He is a “private entity”


                                                  7
  Case: 1:20-cv-00512 DocumentDocument
          Case 1:20-cv-03053   #: 46-6 Filed: 04/27/20
                                         1 Filed       Page Page
                                                  04/15/20  9 of 30 PageID
                                                                  8 of 27 #:355



within the meaning of the BIPA, which defines “private entity” as “any individual, partnership,

corporation, [etc.] . . . however organized.” Id.

       18.     As a founder and the CEO of Clearview, Defendant Ton-That knew of, participated

in, consented to, approved, authorized, and directed the wrongful acts alleged in this Complaint.

Based on information and belief, Defendant Ton-That conspired with Clearview and its other

owners/shareholders, officers, and/or directors, including, without limitation, Defendant Schwartz,

to carry out the illegal scheme alleged in this Complaint.

       Defendant Richard Schwartz

       19.     Defendant Richard Schwartz is a founder and, based on information and belief, an

officer, director, and/or principal of Clearview. Defendant Schwartz is a resident and citizen of

New York. He is a “private entity” within the meaning of the BIPA, which defines “private entity”

as “any individual, partnership, corporation, [etc.] . . . however organized.” Id.

       20.     As a founder and officer, director, and/or principal of Clearview, Defendant

Schwartz knew of, participated in, consented to, approved, authorized, and directed the wrongful

acts alleged in this Complaint. Based on information and belief, Defendant Schwartz conspired

with Clearview and its other owners/shareholders, officers, and/or directors, including, without

limitation, Defendant Ton-That, to carry out the illegal scheme alleged in this Complaint.

       Defendants Conspired Amongst Themselves and With Others to Carry Out the
       Unlawful Scheme

       21.     Defendants conspired amongst themselves and, based on information and belief,

with the other owners, directors, officers, and/or shareholders of Clearview (the “Co-

Conspirators”) to carry out the unlawful scheme, including the intentional torts. Defendants and

the Co-Conspirators knew and/or had reason to know about Clearview’s primary business

function, which was to scrape the internet for images of faces, use facial recognition technology



                                                    8
  Case: 1:20-cv-00512 DocumentDocument
           Case 1:20-cv-03053  #: 46-6 Filed: 04/27/20
                                          1 Filed      Page 10
                                                  04/15/20     of 30
                                                            Page     PageID
                                                                  9 of 27   #:356




to generate biometric information and identifiers, and sell access to the same to third-party entities

and agencies, without the consent of the consumers whose photographs, likenesses, and biometric

information and identifiers were being used. Defendants and the Co-Conspirators agreed to this

business plan – a plan, which, when carried out, violated several laws, including, inter alia, the

BIPA. Defendants and the Co-Conspirators intended to profit from the primary, albeit unlawful,

business plan of Clearview.

       22.     Defendants each had knowledge of the unlawful business purpose, consented to

and authorized the fulfillment of the unlawful business purpose, and directed and otherwise carried

out the unlawful business purpose of the unauthorized collecting, capturing, purchasing, receiving

through trade, obtaining, selling, leasing, trading, disclosing, redisclosing, disseminating, or

otherwise profiting from and/or using Plaintiff’s and the Class’s photographs, likenesses, and

biometric information and identifiers without their consent.

       23.     Each of the Co-Conspirators are responsible as joint tortfeasors for all damages

ensuing from the wrongful conduct carried out by Defendants. Each member of the conspiracy is

liable for all acts done by others pursuant to the conspiracy and for all damages caused thereby.

       24.     The true names and capacities of defendants sued herein as Does 1 through 10,

inclusive, are presently not known to Plaintiff, who therefore sues these Defendants by such

fictitious names. Plaintiff will seek to amend this Complaint and include these Doe Defendants’

true names and capacities when they are ascertained. Each of the fictitiously named Doe

Defendants is responsible in some manner for the conduct alleged herein and for the injuries

suffered by Plaintiff and the Class.




                                                  9
    Case: 1:20-cv-00512 DocumentDocument
            Case 1:20-cv-03053   #: 46-6 Filed: 04/27/20
                                           1 Filed       Page Page
                                                    04/15/20  11 of 10
                                                                    30 of
                                                                       PageID
                                                                          27 #:357



                                    FACTUAL ALLEGATIONS

        A.     Biometrics and Privacy

        25.    “Biometrics” refers to technologies used to identify an individual based on unique

physical characteristics, e.g., “face geometry.” Throughout the last several years, companies have

developed facial recognition technology, which works by scanning an image for human faces,

extracting facial feature data from the image, generating a “faceprint” through the use of facial-

recognition algorithms, and then comparing the resultant faceprint to other faceprints stored in a

database. If a match is found, a person may be identified, including sensitive and confidential

information about that person.

        26.    This technology has raised serious privacy concerns about its massive scope and

surreptitiousness. For example, in 2011, Google’s Chairman at the time said it was a technology

the company held back on because it could be used “in a very bad way.” Senator Markey

recognized that widespread use of the technology “could facilitate dangerous behavior and could

effectively destroy individuals’ ability to go about their daily lives anonymously.”4

        27.    The Illinois Legislature has acknowledged that the “full ramifications of biometric

technology are not fully known.” 740 ILCS 14/5(f). It is known, however, that the “public welfare,

security, and safety will be served by regulating the collection, use, safeguarding, handling,

storage, retention, and destruction of biometric identifiers and information.” 740 ILCS 14/5(g).

        28.    “Biometrics are unlike other unique identifiers that are used to access finances or

other sensitive information.” 740 ILCS 14/5(c). “For example, social security numbers, when

compromised, can be changed.” Id. “Biometrics, however, are biologically unique to the

individual; therefore, once compromised, the individual has no recourse [and] is at heightened risk



4
        Markey Letter, supra n.1.


                                                10
    Case: 1:20-cv-00512 DocumentDocument
            Case 1:20-cv-03053   #: 46-6 Filed: 04/27/20
                                           1 Filed       Page Page
                                                    04/15/20  12 of 11
                                                                    30 of
                                                                       PageID
                                                                          27 #:358



for identity theft[.]” Id.     Recognizing this problem, the Federal Trade Commission urged

companies using facial recognition technology to ask for consent before scanning and extracting

biometric data from photographs.5 This prevailing view has been adopted by the BIPA, which

requires notice to and consent from the person who’s biometric identifier or information is being

used. Unfortunately, Defendants could care less about the prevailing view or the BIPA and failed

to obtain user consent before launching Clearview’s wide-spread facial recognition program and

continue to violate millions of individual’s legal privacy rights.

        B.      Illinois’s Biometric Information Privacy Act (“BIPA”)

        36.     The BIPA was enacted in 2008. Under the BIPA, companies may not:

        [C]ollect, capture, purchase, receive through trade, or otherwise obtain a person’s
        or a customer’s biometric identifier[] unless it first:
                (1) informs the subject . . . in writing that a biometric identifier . . . is being
        collected or stored;
                (2) informs the subject . . . in writing of the specific purpose and length of
        term for which a biometric identifier . . . is being collected, stored, and used; and
                (3) receives a written release executed by the subject of the biometric
        identifier.

740 ILCS 14/15(b).

        37.     The statute defines “biometric identifier” to include “retina or iris scan, fingerprint,

voiceprint, or scan of hand or face geometry.” 740 ILCS 14/10 [emphasis added]. “‘Biometric

Information’ means any information, regardless of how it is captured, converted, stored, or shared,

based on an individual’s biometric identifier used to identify an individual.” Id.

        38.     The BIPA also regulates how companies acting within Illinois must handle

biometric identifiers and information. See 740 ILCS 14/15(c)-(d). For example, the law prohibits

selling, leasing, trading, or otherwise profiting from a person’s biometric data. 704 ILCS 14/15(c).


5
       See Facing Facts: Best Practices for Common Uses of Facial Recognition Technologies,
FED. TRADE COMM’N (Oct. 2012), https://www.ftc.gov/sites/default/files/documents/reports/fa
cing-facts-best-practices-common-uses-facial-recognition-technologies/121022facialtechrpt.pdf.


                                                    11
    Case: 1:20-cv-00512 DocumentDocument
            Case 1:20-cv-03053   #: 46-6 Filed: 04/27/20
                                           1 Filed       Page Page
                                                    04/15/20  13 of 12
                                                                    30 of
                                                                       PageID
                                                                          27 #:359



The BIPA also requires companies like Clearview to develop a publicly available written policy

“establishing a retention schedule and guidelines for permanently destroying biometric” data. 740

ILCS 14/15(a).

        C.     Clearview Knowingly and Intentionally Violated the BIPA

        39.    As explained below, Defendants unlawfully collected, captured, purchased,

received through trade, obtained, sold, leased, traded, disclosed, redisclosed, disseminated, and/or

otherwise profited from or used Plaintiff’s and the Class’s photographs and biometric information

and identifiers in violation of the BIPA. Clearview has been described by the media as the

“secretive company that might end privacy as we know it.”6

        40.    Clearview uses a software application to illicitly and secretly scrape billions of

images from websites, such as Twitter, Facebook, Venmo, Google, Instagram, and YouTube, in

violation of many of the websites’ policies. Indeed, companies, such as Facebook and Twitter,

have sent Clearview cease and desist letters. Based on information and belief, Clearview’s web

scraping software accesses data, which includes the photographs and likenesses of Plaintiff and

Class members, is stored on servers throughout the United States.

        41.    Clearview’s software application then applies facial recognition software to the

illicitly scraped images, whereby the company uses artificial intelligence algorithms to scan the

facial geometry of faces in the images. The algorithm calculates an individual face’s unique

physical characteristics, which result in a biometric template that is separate and distinct from the

image from which it was created. Clearview describes the technology as a “state-of-the-art neural

net” to convert all images into mathematical formulas, or “vectors,” based on facial geometry –



6
       See, e.g., Kashmir Hill, The Secretive Company That Might End Privacy as We Know It,
N.Y. TIMES (Jan. 18, 2020; updated Feb. 10, 2020), https://www.nytimes.com/2020/01/18/
technology/clearview-privacy-facial-recognition.html.


                                                 12
  Case: 1:20-cv-00512 DocumentDocument
          Case 1:20-cv-03053   #: 46-6 Filed: 04/27/20
                                         1 Filed       Page Page
                                                  04/15/20  14 of 13
                                                                  30 of
                                                                     PageID
                                                                        27 #:360



like how far apart a person’s eyes are. This process generates biometric information enabling the

identification of the individuals in the images (herein referred to as individuals’ “Faceprint”) in

direct violation of the BIPA. Defendants engage in this process without notifying any of the

individuals whose images Clearview has captured, converted into a Faceprint, stored, and shared

for a profit. Defendants certainly have not obtained these individuals’ consent – written or

otherwise.

       42.     Once Defendants generate the biometric information for millions of people,

Clearview sells access to the database to law enforcement agencies and private companies. Instead

of having limited photo arrays, agencies and private companies are now able to use Clearview’s

database of three billion photos:




                                                13
  Case: 1:20-cv-00512 DocumentDocument
          Case 1:20-cv-03053   #: 46-6 Filed: 04/27/20
                                         1 Filed       Page Page
                                                  04/15/20  15 of 14
                                                                  30 of
                                                                     PageID
                                                                        27 #:361



       43.     These agencies and companies have instantaneous access to the biometric

information of billions of people allowing them to peep into almost every aspect of their digital

lives, including who they associate with, where they live, etc.

       44.     Defendants also have real-time access to monitor which individuals law

enforcement agencies are searching for. For example, an investigative journalist from The New

York Times, who was doing a story on Clearview, had a law enforcement agency upload images

of his face and run it through Clearview’s application. Soon thereafter, the agency received calls

from Clearview asking if it was talking to the media – a clear sign Clearview has the ability and

appetite to monitor whom law enforcement is searching for.

       45.     In addition, based on information and belief, the computer code underlying

Clearview’s software application includes programmable language to enable it to pair with

augmented reality glasses. This tool potentially enables any user wearing the glasses to identify

in real-time every person they see as they walk down the street, potentially revealing not just their

names, but where they live, what they like to do, and who they know and associate with.

       46.     Moreover, it has been shown that Clearview cannot adequately safeguard the

biometric information and identifiers of Plaintiff and the Class. On February 26, 2020, it was

publicly reported that there was a data breach of Clearview’s data storage servers, which

compromised the privacy and security of every person whose image Clearview had scraped and

used to generate biometric identifiers.

       47.     Defendants’ violations of the BIPA continue to this day. Clearview continues to

scrape and sell access to the photographs and biometric information that Class members upload to

social media sites. Neither Plaintiff nor Class members have any ability to enjoin Defendants from




                                                 14
  Case: 1:20-cv-00512 DocumentDocument
          Case 1:20-cv-03053   #: 46-6 Filed: 04/27/20
                                         1 Filed       Page Page
                                                  04/15/20  16 of 15
                                                                  30 of
                                                                     PageID
                                                                        27 #:362



their unlawful activity. These ongoing violations of the BIPA evidence a continuing risk of

substantial harm that is concrete, particularized, and imminent.

       48.     The result of Clearview’s technology is a profit machine for a single company that

relies on the secret use of individual’s biometric information. This is a radical evasion and erosion

of privacy. Defendants are laying the groundwork for a dystopian future and violating, inter alia,

the BIPA in the process.

                              CLASS ACTION ALLEGATIONS

       49.     Plaintiff realleges and incorporates herein by reference each allegation in the

preceding and subsequent paragraphs.

       50.     Plaintiff brings this action individually and on behalf of a class of similarly situated

individuals pursuant to Rule 23 of the Federal Rules of Civil Procedure.

       51.     As used herein, the term “Illinois Biometric Information” means “any information,

regardless of how it is captured, converted, stored, or shared, based on an individual’s biometric

identifier used to identify an individual[,]” as defined in the BIPA, 740 ILCS 14/10.

       52.     Plaintiff seeks to represent the following classes of persons:

               (a)     Sub-Class One (the “BIPA Class”) (740 ILCS 14/1, et seq.):

       All persons in the United States who had their Illinois Biometric Information
       collected, captured, purchased, received, obtained, sold, leased, traded, disclosed,
       redisclosed, disseminated, and/or otherwise profited from and/or used by any of the
       Defendants without their consent.

               (b)     Sub-Class Two (the “Unjust Enrichment Class”):

       All persons in the United States who had their Illinois Biometric Information
       collected, captured, purchased, received, obtained, sold, leased, traded, disclosed,
       redisclosed, disseminated, and/or otherwise profited from and/or used by any of the
       Defendants without their consent, from which any of the Defendants were unjustly
       enriched.

       53.     Sub-Class One and Sub-Class Two are collectively referred to herein as the “Class.”



                                                 15
  Case: 1:20-cv-00512 DocumentDocument
          Case 1:20-cv-03053   #: 46-6 Filed: 04/27/20
                                         1 Filed       Page Page
                                                  04/15/20  17 of 16
                                                                  30 of
                                                                     PageID
                                                                        27 #:363



       54.     Excluded from the Class are Defendants Ton-That, Schwartz, and Clearview,

including its officers and directors, families, owners, and legal representatives, heirs, successors,

or assigns, and any entity in which Clearview have a controlling interest, and any judge or court

staff assigned to this case and their immediate families.

       55.     Plaintiff reserves the right to amend or modify the Class definition in connection

with his motion for class certification, as a result of discovery, at trial, or as otherwise allowed by

law.

       56.     Plaintiff brings this action individually and on behalf of all others similarly situated

because there is a well-defined community of interest in the litigation and the proposed Class is

easily ascertainable.

       Numerosity

       57.     The potential members of the Class, and each of the sub-classes independently, are

so numerous that joinder of all the members is impracticable. While the precise number of

members of the Class, or each of the sub-classes, has not been determined, Plaintiff is informed

and believes the Class, and each of the sub-classes, include at least thousands (and potentially even

millions) of individuals.

       58.     Based on information and belief, Clearview’s records evidence the number and

location of the Class, and each of the sub-classes, respectively.

       Commonality and Predominance

       59.     There are questions of law and fact common to the Class that predominate over any

questions affecting only individual Class members. These common questions of law and fact

include, without limitation:




                                                  16
Case: 1:20-cv-00512 DocumentDocument
        Case 1:20-cv-03053   #: 46-6 Filed: 04/27/20
                                       1 Filed       Page Page
                                                04/15/20  18 of 17
                                                                30 of
                                                                   PageID
                                                                      27 #:364



           (a)     whether Clearview collected, captured, received, or otherwise obtained

    Plaintiff’s and the BIPA Class’s Illinois Biometric Information;

           (b)     whether Clearview has sold, leased, traded, or otherwise profited from

    Plaintiff’s and the BIPA Class’s Illinois Biometric Information;

           (c)     whether Clearview disclosed, redisclosed, or otherwise disseminated

    Plaintiff’s and the BIPA Class’s Illinois Biometric Information;

           (d)     whether Clearview properly informed Plaintiff and the BIPA Class that it

    collected, captured, purchased, received, obtained, sold, leased, traded, disclosed,

    redisclosed, disseminated, and/or otherwise profited from and/or used their Illinois

    Biometric Information;

           (e)     whether Clearview obtained a written release (as defined in 740 ILCS

    14/10) from Plaintiff and the BIPA Class to collect, capture, or otherwise obtain their

    biometric identifiers;

           (f)     whether Clearview made publicly available to Plaintiff and the BIPA Class

    a written policy establishing a retention schedule and guidelines for permanently

    destroying Illinois Biometric Information in compliance with the BIPA;

           (g)     whether Clearview’s violations of the BIPA were committed intentionally,

    recklessly, or negligently;

           (h)     whether Clearview was unjustly enriched by the misappropriation of

    Plaintiff’s and the Unjust Enrichment Class’s Illinois Biometric Information;

           (i)     whether Defendants conspired for the purpose of accomplishing some

    concerted action for either an unlawful purpose or lawful purpose by unlawful means; and




                                            17
  Case: 1:20-cv-00512 DocumentDocument
          Case 1:20-cv-03053   #: 46-6 Filed: 04/27/20
                                         1 Filed       Page Page
                                                  04/15/20  19 of 18
                                                                  30 of
                                                                     PageID
                                                                        27 #:365



               (j)     whether Plaintiff and the Class have been harmed and the proper measure

       of relief.

       Typicality

       60.     The claims of Plaintiff are typical of the claims of the Class. Plaintiff and all

members of the Class sustained injuries and damages arising out of, and caused by, Defendants’

common course of conduct in violation of laws, regulations that have the force and effect of law,

and statutes as alleged herein.

       Adequacy of Representation

       61.     Plaintiff will fairly and adequately represent and protect the interests of the Class.

Counsel who represents Plaintiff are competent and experienced in litigating large consumer class

actions.

       Superiority of Class Action

       62.     A class action is superior to other available means for the fair and efficient

adjudication of this controversy. Individual joinder of Class members is not practicable, and

questions of law and fact common to the Class predominate over any questions affecting only

individual Class members. Each member of the Class has been damaged and is entitled to recovery

because of Clearview’s uniform unlawful policy and/or practices described herein. There are no

individualized factual or legal issues for the Court to resolve that would prevent this case from

proceeding as a class action. Class action treatment will allow those similarly situated persons to

litigate their claims in the manner that is most efficient and economical for the parties and the

judicial system. Plaintiff is unaware of any difficulties that are likely to be encountered in the

management of this action that would preclude its maintenance as a class action.




                                                18
  Case: 1:20-cv-00512 DocumentDocument
          Case 1:20-cv-03053   #: 46-6 Filed: 04/27/20
                                         1 Filed       Page Page
                                                  04/15/20  20 of 19
                                                                  30 of
                                                                     PageID
                                                                        27 #:366



                                              COUNT I
                                        Violation of the BIPA
                                        740 ILCS 14/1, et seq.
                (On Behalf of Plaintiff and the BIPA Class Against All Defendants)

          63.    Plaintiff hereby realleges and incorporates by reference the allegations contained

in the paragraphs above as if fully set forth herein.

          64.    Defendants violated the following sections of the BIPA:

                 (a)     740 ILCS 14/15(a);

                 (b)     740 ILCS 14/15(b);

                 (c)     740 ILCS 14/15(c); and

                 (d)     740 ILCS 14/15(d).

          65.    Section 15(a) of the BIPA requires that:

          [Any] private entity in possession of biometric identifiers or biometric information
          must develop a written policy, made available to the public, establishing a retention
          schedule and guidelines for permanently destroying biometric identifiers and
          biometric information when the initial purpose for collecting or obtaining such
          identifiers or information has been satisfied or within 3 years of the individual’s
          last interaction with the private entity, whichever occurs first.

740 ILCS 14/15(a).

          66.    Section 15(b) of the BIPA makes it unlawful for any private entity to, among other

things:

          [C]ollect, capture, purchase, receive through trade, or otherwise obtain a person’s or
          a customer’s biometric identifier or biometric information, unless it first:
                  (1) informs the subject . . . in writing that a biometric identifier or biometric
          information is being collected or stored;
                  (2) informs the subject . . . in writing of the specific purpose and length of
          term for which a biometric identifier or biometric information is being collected,
          stored, and used; and
                  (3) receives a written release executed by the subject of the biometric
          identifier or biometric information.

740 ILCS 14/15(b).




                                                    19
  Case: 1:20-cv-00512 DocumentDocument
          Case 1:20-cv-03053   #: 46-6 Filed: 04/27/20
                                         1 Filed       Page Page
                                                  04/15/20  21 of 20
                                                                  30 of
                                                                     PageID
                                                                        27 #:367



          67.    Section 15(c) of the BIPA makes it unlawful for any private entity to, among other

things, “sell, lease, trade, or otherwise profit from a person’s or a customer’s biometric identifier

or biometric information.” 740 ILCS 14/15(c).

          68.    Section 15(d) of the BIPA makes it unlawful for any private entity to, among other

things:

          [D]isclose, redisclose, or otherwise disseminate a person’s or a customer’s
          biometric identifier or biometric information unless:
                 (1) the subject of the biometric identifier or biometric information . . .
          consents to the disclosure or redisclosure;
                 (2) the disclosure or redisclosure completes a financial transaction
          requested or authorized by the subject of the biometric identifier or the biometric
          information . . .;
                 (3) the disclosure or redisclosure is required by State or federal law or
          municipal ordinance; or
                 (4) the disclosure is required pursuant to a valid warrant or subpoena issued
          by a court of competent jurisdiction.

740 ILCS 14/15(d).

          69.    Defendants violated Sections 15(a)-(d) of the BIPA. Preliminarily, Clearview is a

Delaware corporation and thus qualifies as a “private entity” under the BIPA. See 740 ILCS 14/10.

Defendants Ton-That and Schwartz are “individuals” and, thus, are each a “private entity” under

the BIPA. Id.

          70.    Plaintiff’s and the Class’s Faceprints are “biometric identifiers” and “biometric

information” pursuant to 740 ILCS 14/10.

          71.    During the relevant period, Defendants did not make available to the public a

written policy establishing a retention schedule and guidelines for permanently destroying

Plaintiff’s and the BIPA Class’s biometric identifiers and biometric information, as specified by

the BIPA. See 740 ILCS 14/15(a). Thus, Defendants violated Section 15(a) of the BIPA.

          72.    Defendants systematically and automatically collected, captured, purchased,

received, and/or otherwise obtained Plaintiff’s and the BIPA Class’s biometric identifiers and/or


                                                  20
  Case: 1:20-cv-00512 DocumentDocument
          Case 1:20-cv-03053   #: 46-6 Filed: 04/27/20
                                         1 Filed       Page Page
                                                  04/15/20  22 of 21
                                                                  30 of
                                                                     PageID
                                                                        27 #:368



biometric information without first obtaining the specific written release required by 740 ILCS

14/15(b)(3). Likewise, Defendants did not properly inform Plaintiff or the BIPA Class in writing

that their biometric identifiers and/or biometric information were being collected, captured,

purchased, received, and/or otherwise obtained, nor did it inform them in writing of the specific

purpose and length of term for which their biometric identifiers and/or biometric information were

being collected, captured, purchased, received, and/or otherwise obtained, as required by 740 ILCS

14/15(b)(1)-(2). Thus, Defendants violated Section 15(b) of the BIPA.

       73.     Defendants knowingly sold, leased, traded, and/or otherwise profited from

Plaintiff’s and the BIPA Class’s biometric identifiers and/or biometric information.        Thus,

Defendants violated Section 15(c) of the BIPA.

       74.     Defendants also disclosed, redisclosed, and/or otherwise disseminated Plaintiff’s

and the BIPA Class’s biometric identifiers and/or biometric information without obtaining the

consent from Plaintiff and the BIPA Class and/or their authorized representatives. The disclosure,

redisclosure, and/or dissemination by Defendants of Plaintiff’s and the BIPA Class’s biometric

identifiers and/or biometric information was not to complete a financial transaction requested or

authorized by Plaintiff or members of the BIPA Class, nor was the disclosure and/or redisclosure

required by state or federal law, municipal ordinance, or required pursuant to a valid warrant or

subpoena issued by a court of competent jurisdiction. Thus, Defendants violated Section 15(d) of

the BIPA.

       75.     Defendants Ton-That and Schwartz conspired with Clearview and the Co-

Conspirators to carry out the unlawful scheme set forth above. They each had direct knowledge

of the scheme and consented, participated, directed, and otherwise assisted in carrying out the




                                                 21
  Case: 1:20-cv-00512 DocumentDocument
          Case 1:20-cv-03053   #: 46-6 Filed: 04/27/20
                                         1 Filed       Page Page
                                                  04/15/20  23 of 22
                                                                  30 of
                                                                     PageID
                                                                        27 #:369



unlawful scheme. Based on information and belief, Defendants are continuing to direct and carry

out the unlawful scheme.

       76.     Plaintiff and the BIPA Class have been directly harmed by Defendants’ violations

of Sections 14/15(a)-(d) of the BIPA. They have been deprived of their control over their valuable

information and otherwise suffered monetary and non-monetary losses. By depriving Plaintiff and

the BIPA Class of control over their valuable information, Defendants misappropriated the value

of their biometric identifiers and/or biometric information. Based on information and belief,

Defendants have profited from their unlawful conduct.

       77.     On behalf of Plaintiff and the BIPA Class, Plaintiff seeks: (a) injunctive and

equitable relief, as necessary, to protect the interests of Plaintiff and the BIPA Class by requiring

Defendants to comply with the BIPA’s requirements; (b) statutory damages of $5,000 per

intentional or reckless violation of the BIPA, pursuant to 740 ILCS 14/20(2), and statutory

damages of $1,000 per negligent violation of the BIPA, pursuant to 740 ILCS 14/20(1); and

(c) reasonable attorneys’ fees, costs, and other litigation expenses, pursuant to 740 ILCS 14/20(3).

                                           COUNT II
                               Unjust Enrichment/Restitution
                   (On Behalf of Plaintiff and the Unjust Enrichment Class
                               Against Defendant Clearview)

       78.     Plaintiff hereby realleges and incorporates by reference the allegations contained

in the paragraphs above as if fully set forth herein.

       79.     Clearview was unjustly enriched by its unlawful misappropriation of Plaintiff’s and

the Unjust Enrichment Class’s Illinois Biometric Information. Through its unlawful conduct,

Clearview received and retained a benefit it otherwise would not have achieved. By depriving

Plaintiff and the Unjust Enrichment Class of control over their valuable Illinois Biometric

Information, Clearview took control of and misappropriated the value of their Illinois Biometric



                                                 22
  Case: 1:20-cv-00512 DocumentDocument
          Case 1:20-cv-03053   #: 46-6 Filed: 04/27/20
                                         1 Filed       Page Page
                                                  04/15/20  24 of 23
                                                                  30 of
                                                                     PageID
                                                                        27 #:370



Information. Clearview’s conduct also exposed Plaintiff and the Unjust Enrichment Class to a

heightened risk of an invasion of their privacy.

       80.     There is not another adequate remedy at law. It would be unjust and unfair for

Clearview to retain any of the benefits obtained from its unlawful misappropriation of Plaintiff’s

and the Unjust Enrichment Class’s Illinois Biometric Information. Clearview should be ordered

to disgorge the proceeds that it unjustly received from the misappropriation of Plaintiff’s and the

Unjust Enrichment Class’s Illinois Biometric Information.

                                         COUNT III
                  Request for Relief Under the Declaratory Judgment Act
                                   28 U.S.C. §§2201, et seq.
             (On Behalf of Plaintiff and the Class Against Defendant Clearview)

       81.     Plaintiff hereby realleges and incorporates by reference the allegations contained

in the paragraphs above as if fully set forth herein.

       82.     Under the Declaratory Judgment Act, 28 U.S.C. §§2201, et seq., this Court is

authorized to enter a judgment declaring the rights and legal relations of the parties and grant

further necessary relief. Furthermore, the Court has broad authority to restrain acts, such as here,

that are tortious and that violate the terms of the statutes described in this Complaint.

       83.     An actual controversy has arisen in the wake of Defendants’ unlawful collection,

disclosure, sale, and misuse of Plaintiff’s and the Class’s photographs and biometric identifiers

and information without their consent, as alleged herein, in violation of Defendants’ common law

and statutory duties.

       84.     Plaintiff continues to suffer injury and damages, as described herein, as Defendants

continue to collect, disclose, sell, and misuse Plaintiff’s and Class members’ photographs and

biometric identifiers and information.




                                                   23
  Case: 1:20-cv-00512 DocumentDocument
          Case 1:20-cv-03053   #: 46-6 Filed: 04/27/20
                                         1 Filed       Page Page
                                                  04/15/20  25 of 24
                                                                  30 of
                                                                     PageID
                                                                        27 #:371



       85.     Pursuant to its authority under the Declaratory Judgment Act, this Court should

enter a judgment declaring, among other things, the following:

               (a)     Defendants continue to owe a legal duty to not collect, disclose, sell, and

       otherwise misuse Plaintiff’s and Class members’ photographs and biometric identifiers and

       information under, inter alia, the common law and the BIPA, 740 ILCS 14/1, et seq.

               (b)     Defendants continue to breach their legal duties to Plaintiff and Class

       members by continuing to collect, disclose, sell, and otherwise misuse Plaintiff’s and Class

       members’ photographs and biometric identifiers and information; and

               (c)     Defendants’ ongoing breaches of their legal duty continue to cause Plaintiff

       and Class members harm.

       86.     The Court should also issue corresponding injunctive relief, including, but not

limited to, enjoining Defendants from engaging in the unlawful conduct alleged in this claim and

requiring Defendants to delete all photographs and biometric identifiers and information of

Plaintiff and Class members and cease further collecting of such information or engaging in any

activities that would result in the disclosure, sale, or misuse of Plaintiff’s and Class members’

photographs and biometric identifiers and information. If an injunction is not issued, Plaintiff will

suffer irreparable injury and lack an adequate legal remedy in the event the statutory or common

law does not prohibit, among other things, the collection, disclosure, sale, and misuse of

photographs and biometric identifiers and information.         Illinois specifically constrains the

collection, disclosure, and sale of biometric information and recognizes a person’s right to

maintain such personal information as private. In light of Defendants’ persuasive flaunting of such

rights, including the continued collection, disclosure, sale, and misuse of Plaintiff’s and Class

members’ photographs and biometric identifiers and information, the risk of continued violations




                                                 24
  Case: 1:20-cv-00512 DocumentDocument
          Case 1:20-cv-03053   #: 46-6 Filed: 04/27/20
                                         1 Filed       Page Page
                                                  04/15/20  26 of 25
                                                                  30 of
                                                                     PageID
                                                                        27 #:372



of Illinois law and the common law is real, immediate, and substantial. Plaintiff does not have an

adequate remedy at law because many of the resulting injuries are reoccurring and Plaintiff will

be forced to bring multiple lawsuits to rectify the same conduct.

        87.      The hardship to Plaintiff and the Class if an injunction is not issued exceeds the

hardship to Defendants if an injunction is issued. On the other hand, the cost to Defendants of

complying with an injunction by complying with Illinois law and the common law by ceasing to

engage in the misconduct alleged herein is relatively minimal, and Defendants have a pre-existing

legal obligation to avoid invading the privacy rights of consumers.

        88.      Issuance of the requested injunction will serve the public interest by preventing

ongoing collection, disclosure, sale, and misuse of photographs and biometric identifiers and

information without consent, thus eliminating the injuries that would result to Plaintiff and the

Class, and the hundreds of millions of Americans who upload photographs to social media sites.

                                     PRAYER FOR RELIEF

        Wherefore, Plaintiff, individually and on behalf of the Class, respectfully requests that this

Court enter an Order:

        A.       Certifying this action as a class action on behalf of the sub-classes defined above,

appointing Plaintiff as the representative of the Class, and appointing his counsel as Class Counsel;

        B.       Declaring that Defendants’ actions, as set forth above, violate the BIPA, 740 ILCS

14/1, et seq.;

        C.       Awarding compensatory, non-compensatory, statutory, exemplary, and punitive

damages;

        D.       Awarding statutory damages of $5,000 per intentional or reckless violation of the

BIPA, pursuant to 740 ILCS 14/20(2), and statutory damages of $1,000 per negligent violation of

the BIPA, pursuant to 740 ILCS 14/20(1);


                                                  25
  Case: 1:20-cv-00512 DocumentDocument
          Case 1:20-cv-03053   #: 46-6 Filed: 04/27/20
                                         1 Filed       Page Page
                                                  04/15/20  27 of 26
                                                                  30 of
                                                                     PageID
                                                                        27 #:373



         E.     Awarding restitution of all monies, expenses, and costs due to Plaintiff and the

Class;

         F.     Awarding Plaintiff and the Class their reasonable attorneys’ fees, costs, and

litigation expenses;

         G.     Awarding Plaintiff and the Class pre- and post-judgment interest, to the extent

allowable;

         H.     Awarding injunctive and other equitable relief, as necessary, to protect the interests

of the Class, including, among other things, an order requiring Defendants to comply with the

BIPA and enjoining Defendants from engaging in the unlawful conduct alleged herein; and

         I.     Awarding such other and further relief as equity and justice may require.

                                          JURY DEMAND

         Plaintiff, individually and on behalf of the Class, hereby demands trial by jury on all issues

so triable.

Dated: April 15, 2020
                                                SCOTT+SCOTT ATTORNEYS AT LAW LLP

                                                 /s/ Joseph P. Guglielmo
                                                Joseph P. Guglielmo
                                                Carey Alexander
                                                The Helmsley Building
                                                230 Park Avenue, 17th Floor
                                                New York, NY 10169
                                                Telephone: 212-223-6444
                                                Facsimile: 212-223-6334
                                                jguglielmo@scott-scott.com
                                                calexander@scott-scott.com

                                                Erin Green Comite
                                                Margaret B. Ferron
                                                SCOTT+SCOTT ATTORNEYS AT LAW LLP
                                                156 South Main Street
                                                P.O. Box 192
                                                Colchester, CT 06415
                                                Telephone: 860-537-5537


                                                  26
Case: 1:20-cv-00512 DocumentDocument
        Case 1:20-cv-03053   #: 46-6 Filed: 04/27/20
                                       1 Filed       Page Page
                                                04/15/20  28 of 27
                                                                30 of
                                                                   PageID
                                                                      27 #:374



                                   Facsimile: 860-537-4432
                                   ecomite@scott-scott.com
                                   mferron@scott-scott.com

                                   Amber L. Eck
                                   Alreen Haeggquist
                                   Aaron M. Olsen
                                   Ian Pike
                                   HAEGGQUIST & ECK, LLP
                                   225 Broadway, Suite 2050
                                   San Diego, CA 92101
                                   Telephone: 619-342-8000
                                   Facsimile: 619-342-7878
                                   ambere@haelaw.com
                                   alreenh@haelaw.com
                                   aarono@haelaw.com
                                   ianp@haelaw.com

                                   Attorneys for Plaintiff and the Proposed Class




                                     27
JS 44C/SDNYCase:            1:20-cv-00512 DocumentDocument
                               Case 1:20-cv-03053  #:CIVIL
                                                     46-6 COVER
                                                           Filed:
                                                             1-1 04/27/20  Page 29Page
                                                                  Filed 04/15/20
                                                                  SHEET            of 301PageID
                                                                                          of 2  #:375
REV. 06/01/17
                          The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
                          other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the
                          United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.



PLAINTIFFS                                                                                      DEFENDANTS
JOHN McPHERSON, Individually and on Behalf of All Others Similarly                             CLEARVIEW AI, INC., a Delaware Corporation; HOAN TON-THAT, an
Situated                                                                                       Individual; RICHARD SCHWARTZ, an Individual; and DOES 1 thorough 10,
                                                                                               inclusive
ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER                                            ATTORNEYS (IF KNOWN)

Scott+Scott Attorneys at Law LLP, The Helmsley Building, 230 Park Avenue,
17th Floor, New York, NY 10169; Tel.: (212) 223-6444

CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE)
                           (DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

28 U.S.C. §1332(d)(2); 28 U.S.C. §§2201, et. seq. (Declaratory Judgment Act); 740 ILCS 14/1, et seq. (IL BIPA); and unjust enrichment.

                                                                                                                                                         Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? No                               Yes

If yes, was this case Vol.           Invol.      Dismissed. No             Yes        If yes, give date _______________________ & Case No. ______________________

IS THIS AN INTERNATIONAL ARBITRATION CASE?               No                Yes

(PLACE AN [x] IN ONE BOX ONLY)                                           NATURE OF SUIT
                                  TORTS                                                                                        ACTIONS UNDER STATUTES



CONTRACT                          PERSONAL INJURY                 PERSONAL INJURY              FORFEITURE/PENALTY              BANKRUPTCY                      OTHER STATUTES
                                                                  [ ] 367 HEALTHCARE/
                                                                  PHARMACEUTICAL PERSONAL                                                                      [ ] 375 FALSE CLAIMS
[   ] 110       INSURANCE         [ ] 310 AIRPLANE                                             [ ] 625 DRUG RELATED            [ ] 422 APPEAL
[   ] 120       MARINE            [ ] 315 AIRPLANE PRODUCT        INJURY/PRODUCT LIABILITY                                              28 USC 158             [ ] 376 QUI TAM
                                                                                                SEIZURE OF PROPERTY
[   ] 130       MILLER ACT                 LIABILITY              [ ] 365 PERSONAL INJURY             21 USC 881               [ ] 423 WITHDRAWAL              [ ] 400 STATE
[   ] 140       NEGOTIABLE        [ ] 320 ASSAULT, LIBEL &                 PRODUCT LIABILITY                                            28 USC 157                      REAPPORTIONMENT
                                                                                               [ ] 690 OTHER
                INSTRUMENT                 SLANDER                [ ] 368 ASBESTOS PERSONAL                                                                    [ ] 410 ANTITRUST
[ ] 150         RECOVERY OF       [ ] 330 FEDERAL                          INJURY PRODUCT                                                                      [ ] 430 BANKS & BANKING
                OVERPAYMENT &              EMPLOYERS'                      LIABILITY           PROPERTY RIGHTS                                                 [ ] 450 COMMERCE
                ENFORCEMENT                LIABILITY                                                                                                           [ ] 460 DEPORTATION
                OF JUDGMENT       [ ] 340 MARINE                  PERSONAL PROPERTY            [ ] 820 COPYRIGHTS                                              [ ] 470 RACKETEER INFLU-
[ ] 151         MEDICARE ACT      [ ] 345 MARINE PRODUCT                                       [ ] 830 PATENT                                                           ENCED & CORRUPT
[ ] 152         RECOVERY OF                LIABILITY              [ ] 370 OTHER FRAUD                                                                                   ORGANIZATION ACT
                                                                                               [ ] 835 PATENT-ABBREVIATED NEW DRUG APPLICATION
                DEFAULTED         [ ] 350 MOTOR VEHICLE           [ ] 371 TRUTH IN LENDING                                                                              (RICO)
                STUDENT LOANS     [ ] 355 MOTOR VEHICLE                                        [ ] 840 TRADEMARK                                               [ ] 480 CONSUMER CREDIT
                (EXCL VETERANS)            PRODUCT LIABILITY                                                                   SOCIAL SECURITY                 [ ] 490 CABLE/SATELLITE TV
[ ] 153         RECOVERY OF       [ ] 360 OTHER PERSONAL
                OVERPAYMENT                INJURY                 [ ] 380 OTHER PERSONAL       LABOR                           [   ] 861 HIA (1395ff)          [ ] 850 SECURITIES/
                OF VETERAN'S       [ ] 362 PERSONAL INJURY -               PROPERTY DAMAGE                                     [   ] 862 BLACK LUNG (923)               COMMODITIES/
                BENEFITS                   MED MALPRACTICE        [ ] 385 PROPERTY DAMAGE      [ ] 710 FAIR LABOR              [   ] 863 DIWC/DIWW (405(g))             EXCHANGE
[ ] 160         STOCKHOLDERS                                               PRODUCT LIABILITY             STANDARDS ACT         [   ] 864 SSID TITLE XVI
                SUITS                                                                          [ ] 720 LABOR/MGMT              [   ] 865 RSI (405(g))
[ ] 190         OTHER                                             PRISONER PETITIONS                     RELATIONS                                             [ ] 890 OTHER STATUTORY
                CONTRACT                                          [ ] 463 ALIEN DETAINEE       [ ] 740 RAILWAY LABOR ACT                                                ACTIONS
[ ] 195         CONTRACT                                          [ ] 510 MOTIONS TO           [ ] 751 FAMILY MEDICAL          FEDERAL TAX SUITS               [ ] 891 AGRICULTURAL ACTS
                PRODUCT           ACTIONS UNDER STATUTES                   VACATE SENTENCE     LEAVE ACT (FMLA)
                LIABILITY                                                  28 USC 2255                                      [ ] 870 TAXES (U.S. Plaintiff or
[ ] 196     FRANCHISE             CIVIL RIGHTS                    [ ] 530 HABEAS CORPUS        [ ] 790 OTHER LABOR                   Defendant)                [ ] 893 ENVIRONMENTAL
                                                                  [ ] 535 DEATH PENALTY                 LITIGATION          [ ] 871 IRS-THIRD PARTY                     MATTERS
                                                                  [ ] 540 MANDAMUS & OTHER     [ ] 791 EMPL RET INC                  26 USC 7609               [ ] 895 FREEDOM OF
                                  [ ] 440 OTHER CIVIL RIGHTS
                                                                                                        SECURITY ACT (ERISA)                                            INFORMATION ACT
                                          (Non-Prisoner)
REAL PROPERTY                                                                                                                                                  [ ] 896 ARBITRATION
                                  [ ] 441 VOTING                                               IMMIGRATION                                                     [ ] 899 ADMINISTRATIVE
[ ] 210        LAND               [ ] 442 EMPLOYMENT              PRISONER CIVIL RIGHTS
               CONDEMNATION       [ ] 443 HOUSING/                                                                                                                PROCEDURE ACT/REVIEW OR
                                                                                            [ ] 462 NATURALIZATION
[ ] 220        FORECLOSURE                  ACCOMMODATIONS        [ ] 550 CIVIL RIGHTS               APPLICATION                                                  APPEAL OF AGENCY DECISION
[ ] 230        RENT LEASE &       [ ] 445 AMERICANS WITH          [ ] 555 PRISON CONDITION  [ ] 465 OTHER IMMIGRATION                                           [ ] 950 CONSTITUTIONALITY OF
               EJECTMENT                    DISABILITIES -        [ ] 560 CIVIL DETAINEE             ACTIONS
                                            EMPLOYMENT                                                                                                          STATE STATUTES
[ ] 240        TORTS TO LAND                                         CONDITIONS OF CONFINEMENT
[ ] 245        TORT PRODUCT        [ ] 446 AMERICANS WITH
               LIABILITY                    DISABILITIES -OTHER
[ ] 290        ALL OTHER            [ ] 448 EDUCATION
               REAL PROPERTY




            Check if demanded in complaint:
                                                                           DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y.
            CHECK IF THIS IS A CLASS ACTION                                AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?
            UNDER F.R.C.P. 23                                              IF SO, STATE:
                                                   Colleen McMahon
DEMAND $______________ OTHER ______________ JUDGE _________________________________               1:20-cv-01296
                                                                                    DOCKET NUMBER_________________

Check YES only if demanded in complaint
JURY DEMAND:                 YES        NO                                 NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH-32).
Case: 1:20-cv-00512 DocumentDocument
         Case 1:20-cv-03053  #: 46-6 Filed:
                                       1-1 04/27/20  Page 30Page
                                            Filed 04/15/20   of 302PageID
                                                                    of 2  #:376
